First, appellant claimed that his trial counsel failed to
                investigate or obtain supporting evidence such as a missing police report
                from the officer who made the traffic-stop. Appellant claimed that with
                further investigation counsel would have discovered the witnesses were
                intoxicated and not credible. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. The fact
                that the witnesses may have been intoxicated or were not credible would
                have only been relevant for impeachment purposes had the matter gone to
                trial. Appellant failed to identify any other evidence that further
                investigation would have revealed, and appellant failed to demonstrate
                that there was a missing police report or that it contained exculpatory
                information. The documents in the record indicate that appellant denied
                that he was the driver at the scene when the impairment testing was
                conducted, but that witnesses indicated that appellant was the driver.
                Appellant failed to demonstrate that there was a reasonable probability
                that he would not have entered a guilty plea and would have gone to trial
                had further investigation been done in this case.
                            Second, appellant claimed that his trial counsel was
                ineffective for failing to advise the court that appellant was innocent of
                driving under the influence because he was not the driver. Appellant
                failed to demonstrate that his trial counsel's performance was deficient or
                that he was prejudiced. Appellant was personally canvassed and
                affirmatively acknowledged the factual basis for his plea. In exchange for
                his guilty plea, appellant stipulated to receive a sentence less than the
                statutory maximum sentence possible for the crime. Appellant failed to
                indicate how information about his innocence would have had a
                reasonable probability of altering his decision to enter a guilty plea.

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                            Third, appellant claimed that his trial counsel failed to advise
                him of each element of the offense or possible defenses. Appellant failed to
                demonstrate that his trial counsel's performance was deficient or that he
                was prejudiced. In signing the guilty plea agreement, appellant
                acknowledged that he had discussed the elements of the offense and the
                possible defenses with his trial counsel. During the plea canvass,
                appellant indicated that he had read and understood the plea agreement.
                The information attached to the plea agreement set forth the elements of
                the offense. Aside from his assertion that he was not the driver, appellant
                failed to identify any other defenses not discussed with counsel.
                            Fourth, appellant claimed that his trial counsel failed to file
                pretrial motions. Particularly, appellant claimed that trial counsel should
                have filed a motion to dismiss based on actual innocence, prosecutorial
                errors, a speedy-trial violation, insufficient evidence, and conspiracy.
                Appellant failed to demonstrate that his trial counsel's performance was
                deficient or that he was prejudiced. Appellant failed to set forth specific
                facts in support of this claim and failed to demonstrate that there was a
                reasonable probability of a different outcome had trial counsel filed a
                motion to dismiss based on any of the alleged grounds.
                            Fifth, appellant claimed that his trial counsel coerced him into
                entering a guilty plea. Appellant failed to demonstrate that his counsel's
                performance was deficient or that he was prejudiced. Appellant failed to
                provide any specific facts to support this claim. Further, appellant
                indicated during the plea canvass that his plea was not the product of
                coercion or threats.
                            Sixth, appellant claimed that his trial counsel failed to present
                a defense at the preliminary hearing. Appellant failed to demonstrate

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
that his trial counsel's performance was deficient or that he was
prejudiced. Appellant unconditionally waived the preliminary hearing.
Appellant failed to demonstrate that there was a reasonable probability of
a different outcome had trial counsel taken any different actions regarding
the preliminary hearing.
            Seventh, appellant claimed that his trial counsel failed to
advise him about the right to a direct appeal. Appellant failed to
demonstrate that his trial counsel's performance was deficient or that he
was prejudiced. Appellant was informed about the limited right to appeal
in the written plea agreement, which appellant acknowledged reading and
understanding. See Davis v. State, 115 Nev. 17, 974 P.2d 658 (1999).
            Next, appellant claimed that his speedy-trial rights were
violated and that there was insufficient evidence to support his
convictions. These claims fell outside the scope of claims permissible in a
post-conviction petition for a writ of habeas corpus challenging a judgment
of conviction based upon a guilty plea. See NRS 34.810(1)(a). Accordingly,
we
            ORDER the judgment of the district court AFFIRMED.



                                                                  J.



                                                                  J.
                                   Parraguirre



                                      erry




                                     4
                cc: Hon. Douglas W. Herndon, District Judge
                     Juan Flores-Balderas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 5
(0) 1947A